                  Case 4:19-cv-00750-YGR Document 1 Filed 02/11/19 Page 1 of 13



 1   TIEGA NOEL VARLACK (SBN 248203)
     VARLACK LEGAL SERVICES
 2   225 W. Winton Avenue, Suite 207
     Hayward, CA 94544
 3
     Telephone: (510) 397-2008
 4   Facsimile: (510) 397-2997
     Email: tiega@varlacklegal.com
 5
 6
     Attorney for Plaintiff
 7   JEFFREY GEARHART

 8
 9
                                   IN THE UNITED STATES DISTRICT COURT
10
                                     NORTHERN DISTRICT OF CALIFORNIA
11
12
     JEFFREY GEARHART,                                       Case No:
13
                                        Plaintiff
14                                                           COMPLAINT FOR DECLARATORY AND
                                                             INJUNCTIVE RELIEF
15   v.
16
     UNITED STATES DEPARTMENT OF
17   EDUCATION and DOES 1-20 inclusive,
18                                      Defendants.
19
20                                                    INTRODUCTION
21           1.       Plaintiff JEFFREY GEARHART (hereinafter, “JEFFREY”) borrowed federal student
22
     loans to attend Wyotech (formerly d/b/a Sequoia Institute) and California Culinary Academy (formerly
23
     d/b/a Le Cordon Bleu) in 2003 and 2008, respectively.
24
25           2.       On two occasions, March 7, 2017 and August 27, 2017, JEFFREY has asserted to the

26   Department of Education that he has a defense to the repayment of these loans under the loan terms and
27
28

                                                              1

     Plaintiff’s Complaint for Damages & Injunctive Relief
     Varlack Legal Services
                  Case 4:19-cv-00750-YGR Document 1 Filed 02/11/19 Page 2 of 13



 1   federal law and regulation, based on multiple violations of federal and California law, as well as

 2   financial hardship.
 3
             3.       Particularly, JEFFREY asserted several borrower defense claims in objection to a
 4
     proposed administrative wage garnishment in service of his federal student loans, namely: (a) false
 5
     certification; (b) satisfaction of debt; and (3) financial hardship.
 6
 7           4.       JEFFREY’s objections were denied by the Department of Education, and thus the

 8   administrative garnishment against him was authorized.
 9
             5.       An in-person hearing was never conducted nor was his evidence substantially addressed
10
     with regards to his objections by the Department of Education.
11
             6.       JEFFREY brings this lawsuit to set aside the Department of Education’s decision as a
12
13   violation of the Administrative Procedures Act, 5 U.S.C. §§ 701 et seq.

14                                            JURISDICTION AND VENUE
15           7.       This Court has jurisdiction pursuant to this claim under the Administrative Procedure
16
     Act, 5 U.S.C. § 702, pursuant to 28 U.S.C § 1331 and 28 U.S.C. § 2201.
17
             8.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e)(1) because a substantial
18
19   part of the events giving rise to the claim occurred, and Plaintiff JEFFREY resides, in this district.

20                                                           PARTIES
21           9.       Plaintiff JEFFREY resides in City of Fremont located in County of Alameda, State of
22
     California. He works part-time as warehouse worker for Amazon.com, LLC, in Fremont.
23
             10.      Defendants, the United States Department of Education and Betsy DeVos (hereinafter,
24
25   “DeVOS”), in her official capacity as Secretary of the United States Department of Education

26   (hereinafter, “DEPARTMENT”). DeVOS, in her official capacity, oversees all operations of the
27   DEPARTMENT and the administration of the federal student loan programs. Her oversight extends to
28

                                                                2

     Plaintiff’s Complaint for Damages & Injunctive Relief
     Varlack Legal Services
                Case 4:19-cv-00750-YGR Document 1 Filed 02/11/19 Page 3 of 13



 1   the administration of the Federal Family Education Loan Program (hereinafter, “FFELP”) and

 2   involuntary collection through administrative wage garnishment thereunder.
 3
 4
                               HISTORICAL AND PROCEDURAL BACKGROUND
 5
              11.     Title IV of the Higher Education Act of 1965 (“HEA”). 20 U.S.C. §§1070-1099,
 6
 7   provides the statutory authorization for federal student loans, including the FFELP, id. at § 1071 et seq.

 8            12.     The Secretary of Education oversees and is responsible for federal student loan
 9
     programs. 20 U.S.C. § 1070.
10
              13.     Under the Direct Loan program, the federal government directly issues student loans.
11
     20 U.S.C. § 1087a.
12
13            14.     Under the FFELP, private lenders issued subsidized student loans, which were then

14   insured by guaranty agencies and in turn insured by the Department. Id. § 1078(b)-(c).
15            15.     A guaranty agency is “[a] state or private nonprofit organization that has an agreement
16
     with the Secretary under which it will administer a loan guarantee program under the Act.” 34 C.F.R. §
17
     68200.
18
19            16.     Guaranty agencies are required to follow the regulations promulgated by the Secretary

20   that dictate the procedures that the agencies must follow in administering FFELP loans. 34 C.F.R. Part
21   682, Subpart D.
22
              Administrative Wage Garnishment
23
              17.     Administrative wage garnishment is a means of involuntary collection of a past-due debt
24
25   owed to any agency of the federal government. The Secretary is authorized to collect federal student

26   loans by means of administrative wage garnishment. 20 U.S.C. § 1095a; 31 U.S.C. § 3720D(a).
27
28

                                                             3

     Plaintiff’s Complaint for Damages & Injunctive Relief
     Varlack Legal Services
                Case 4:19-cv-00750-YGR Document 1 Filed 02/11/19 Page 4 of 13



 1   Administrative garnishments, however, must comply with the procedures prescribed by Congress. See

 2   20 U.S.C §1095a(a); 31 U.S.C. §3720D(b).
 3
             18.      The HEA requires that a borrower be afforded “a hearing . . . on the determination of the
 4
     Secretary or the guaranty agency, as appropriate, concerning the existence or the amount of the debt.”
 5
     20 U.S.C. § 1095(a)(5)(b).
 6
 7           19.      Among other duties, “[a] guaranty agency must initiate administrative wage garnishment

 8   proceedings against all eligible borrowers” with defaulted FFELP loans, subject to limited exceptions
 9
     not at issue. 34 C.F.R. § 682.410(b)(6)(vi).
10
             20.      The Department has promulgated regulations that govern administrative wage
11
     garnishments and has provided guidance to the guaranty agencies by way of “Dear Colleague” letters
12
13   and manuals on administrative wage garnishments. See 34 C.F.R. Part 34, 34 C.F.R. 682.410.

14           21.      Before any administrative wage garnishment may commence, a guaranty agency must
15   provide a borrower in writing with at least thirty (30) days of notice of the intent to garnish, and
16
     explanation of the borrower’s rights, and applicable deadlines. 34 C.F.R. § 682.410(b)(9)(i)(A), (B).
17
             22.      The form notice is approved by the Secretary.
18
19           23.      The guaranty agency must “offer the borrower an opportunity to inspect and copy

20   agency records related to the debt.” 34 C.F.R. § 682.410(b)(9)(i)(C).
21           24.      The guaranty agency must offer an opportunity for a hearing on any “any objection
22
     regarding the existence, amount, or enforceability of the debt.” 34 C.F.R. § 682.410(b)(9)(i)(E)(1).
23
             25.      A borrower who requests a hearing in writing is entitled to a hearing and to elect
24
25   between an oral and written hearing. 34 C.F.R. § 682.410(b)(9)(i)(E)(2).

26
27
28

                                                             4

     Plaintiff’s Complaint for Damages & Injunctive Relief
     Varlack Legal Services
                Case 4:19-cv-00750-YGR Document 1 Filed 02/11/19 Page 5 of 13



 1           26.      If a borrower submits a written request for a hearing within thirty (30) days of receiving

 2   notice, “the guaranty agency may not issue a withholding order until the borrower has been provided
 3
     the requested hearing and a decision has been rendered.” 34 C.F.R. § 682.410(b)(9)(i)(G).
 4
             27.      According to the Secretary’s manual on administrative wage garnishment, a decision on
 5
     a borrower’s objection to garnishment must be based on evidence presented and applicable laws and
 6
 7   regulations. The hearing official must make an independent, de novo determination on questions of law

 8   and fact raised by borrower objections to the existence, amount, and enforceability of the debt.
 9
             28.      “[U]nder no circumstances” may a hearing be conducted by someone under the
10
     supervision or control of the guaranty agency. 34 C.F.R. § 682.410(b)(9)(i)(I).
11
             29.      Once issued, a garnishment order remains in effect until the guaranty agency rescinds
12
13   the order or the debt is fully paid. 34 C.F.R. 34 C.F.R. § 682.410(b)(9)(i)(O).

14           30.      A decision on borrower’s objection to administrative wage garnishment is subject to
15   judicial review based on the administrative record. See, e.g., 78 Fed. Reg. 45618, 45645 (July 29,
16
     2013) (explaining requirements of 34 C.F.R. § 682.410(b)(9)(i)(J)).
17
             Change to Legal Enforceability of Debt Based on False Certification
18
19           31.      By regulation, a holder of a FFELP loan is “subject to all claims and defenses that the

20   borrower could assert against the school with respect to that loan” if sufficiently close relationship
21   existed between the school and the lender. 34 C.F.R. § 682.209(g).
22
             32.      Since approximately 1994, every FFELP loan has been governed by a Master
23
     Promissory Note (“MPN”) that contains similar language, providing that a borrower is entitled to
24
25   assert, as a defense to a repayment of the loan, “all claims and defenses that the borrower could assert

26   against the school” with respect to the loans.
27
28

                                                             5

     Plaintiff’s Complaint for Damages & Injunctive Relief
     Varlack Legal Services
                Case 4:19-cv-00750-YGR Document 1 Filed 02/11/19 Page 6 of 13



 1           33.      Direct Loans and FFELP loans have the same terms, conditions, and benefits. HEA §

 2   455(a), 20 U.S.C. § 1087e(a)(1).
 3
             34.      The Department has stated that borrower rights to assert defenses to loan repayment
 4
     based on school misconduct are coextensive between the FFELP and Direct Loan program. See, e.g.,
 5
     60 Fed. Reg. 37768-69 (Jul. 21, 1995).
 6
 7           35.      A Direct Loan regulation provides that “in any proceeding to collect” a loan, “the

 8   borrower may assert as a defense against repayment, any act or omission of the school attended by the
 9
     student that would give rise to a cause of action against the school under applicable State law.” 34
10
     C.F.R. § 685.206(c)(1). The regulation specifically identifies wage garnishment proceedings. Id. §
11
     685.206(c)(1)(ii).
12
13                                           FACTUAL ALLEGATIONS
                                           WyoTech (f/k/a/ Sequoia Automotive)
14
             36.      In May 1997 JEFFREY began his studies at Sequoia Institute (now, and hereinafter,
15
16   “WyoTech”).

17           37.      That same year, JEFFREY obtained loans in the amount of $12,000.00 to attend
18   WyoTech.
19
             38.      The loan was serviced by Directloans. Although later defendant would assert that Sallie
20
     Mae (now, and hereinafter “Navient”) provided loans for the initial amounts of $8,312.00 and
21
     $9,435.00, that were consolidated under a Federal Direct Consolidation Loan (hereinafter, “FDCL”)
22
23   totaling $17,747.00. This could not be correct as those loans originated in 2003, four years after

24   JEFFREY completed his studies.
25
             39.      Indeed, JEFFREY graduated in 1999 with a Certificate in Applied Automotive
26
     Technology.
27
28

                                                             6

     Plaintiff’s Complaint for Damages & Injunctive Relief
     Varlack Legal Services
                Case 4:19-cv-00750-YGR Document 1 Filed 02/11/19 Page 7 of 13



 1            40.     JEFFREY made payments $400.00 a month on his $12k loan for years and believed that

 2   his account was paid in full. In 2002, while working for Wheelworks JEFFREY broke his back and was
 3
     no longer able to work and went out on Worker’s Comp.
 4
              41.     JEFFREY stopped received statements from Directloans in 2005, and thought that all
 5
     payments had already been made, so he stopped making payments.
 6
 7            42.     JEFFREY has not heard from Directloans Since 2005, but instead defendant contends

 8   that interest and penalties have accrued exponentially on the $17,747.00 loan, and to date that loan has
 9
     grown well beyond the initial distribution of $17,747.00.
10
              43.     Despite plaintiff’s contention that he never took of the $17,747.00 loan, that loan having
11
     been consolidated, the DEPARTMENT has attempted and continues to attempt to collect on what the
12
13   DEPARTMENT alleges are two different loans issued to JEFFREY to attend WyoTech, particularly

14   Account Nos. 14258678 ($16,798.97) and 14258683 ($17,548.64).
15            44.     JEFFREY has on several occasions contacted the DEPARTMENT to advise them of this
16
     error.
17
              45.     To date, the DEPARTMENT has failed to correct their reporting error and has not
18
19   substantiated proof of the existence of both or either of its accounts with regard to JEFFREY’s duration

20   at WyoTech.
21            California Culinary Academy (CCA) (f/k/a Le Cordon Bleu)
22
              46.     In July 2008, JEFFREY enrolled in a different vocational program at California
23
     Culinary Academy (hereinafter, “CCA”).
24
25            47.      That same year, JEFFREY obtained two loans in the amount of $9,500.00. The loans

26   were comprised of $3,500.00 and $6,000.00, respectively.
27
28

                                                             7

     Plaintiff’s Complaint for Damages & Injunctive Relief
     Varlack Legal Services
                 Case 4:19-cv-00750-YGR Document 1 Filed 02/11/19 Page 8 of 13



 1           49.      After attending CCA for almost two years, JEFFREY was hit by a drunk driver and

 2   suffered a traumatic brain injury in addition to a broken back.
 3
             50.      His injuries prevented him from completing his courses at CCA and was never conferred
 4
     a degree of completion.
 5
             51.      JEFFREY was able to defer his loans for a while, but after deferment ended his bills
 6
 7   became due.

 8           52.      JEFFREY and his mother made payments towards his loans totaling over $12,000.00.
 9
             53.      On or about July 27, 2011, JEFFREY’s mother, contacted a collection agency assigned
10
     to these loans, Collection Bureau Hudson Valley, Inc., and settled the total loan balance with a payment
11
     in the amount of $6,030.00.
12
13           54.      On September 12, 2012, almost after a year after settling these accounts, JEFFREY

14   received correspondence from CCT informing him of a Class Action Settlement that entitled him to
15   forgiveness of his indebtedness for the loans associated with CCA.
16
             55.      Despite the debt having been forgiven, the DEPARTMENT has continued its efforts in
17
     collecting this resolved debt and intercepted his 2015 Tax Return in the amount of $782.00.
18
19           56.      JEFFREY wrote several letters to the United States Department of Treasury disputing

20   the interception of his tax return and provided copies of verification that showed that the debt had been
21   resolved.
22
                                     Objection to Administrative Wage Garnishment
23                                         Initial Wage Garnishment hearing
24           57.      In 2016, JEFFREY learned that the DEPARTMENT had intercepted his 2015 tax return
25
     to offset a previously resolved debt.
26
             58. JEFFREY contacted the DEPARTMENT to inform them of the mistake.
27
28

                                                             8

     Plaintiff’s Complaint for Damages & Injunctive Relief
     Varlack Legal Services
                Case 4:19-cv-00750-YGR Document 1 Filed 02/11/19 Page 9 of 13



 1           59.       On July 12, 2016, the DEPARTMENT mailed JEFFREY a letter alleging the validity

 2   and existence of the three loans: (1) a Federal Family Education Loan in the amount of $17,747.68
 3
     (Wyotech); (2) Federal Family Education Loan in the amount of $3,500.00; and (3) Federal Family
 4
     Education Loan in the amount of $6,000.00. All totaling $32,919.77.
 5
             60.       The July 12, 2016 letter further alleges that the balance traceable to CCA still exists and
 6
 7   was not resolved through the class action settlement, which settled JEFFREY’s student account. It also

 8   declares that the DEPARTMENT is not answerable to any issues surrounding any misreporting by the
 9
     credit bureaus.
10
             61.       JEFFREY hired an attorney following the unfavorable inquiry to the DEPARTMENT.
11
             62.       In June 2017, JEFFREY, through and by his attorney, submitted an in-person
12
13   Garnishment Hearing Request and submitted pertinent documentation such as copies of the promissory

14   notes and correspondence from CCT.
15           63.       On June 20, 2017, the DEPARTMENT denied the in-person hearing and declared that
16
     JEFFREY had failed to provide sufficient information which showed the dispute could not be
17
     conducted through documentary review.
18
19                                                           Financial Hardship

20           64.       Following JEFFREY’s initial garnishment hearing, a subsequent objection was
21   submitted in May 2018 on the basis of financial hardship.
22
             65.       The DEPARTMENT rendered a decision on that objection on July 3, 2018.
23
             66.       The DEPARTMENT rejected JEFFREY’s financial hardship claim despite his financial
24
25   need.

26           67.       The July 3, 2018 Garnishment Hearing Request restates the same assertions as the
27   earlier decision.
28

                                                                9

     Plaintiff’s Complaint for Damages & Injunctive Relief
     Varlack Legal Services
               Case 4:19-cv-00750-YGR Document 1 Filed 02/11/19 Page 10 of 13



 1           68.      On July 18, 2018, for the third time, JEFFREY requested a Garnishment Hearing.

 2           69.      This request also resulted in an unfavorable decision rendered on September 19, 2018.
 3
             70.      To date, each and every objection filed by JEFFREY has been denied and the
 4
     DEPARTMENT never granted in-person hearing.
 5
 6
                                          CAUSE OF ACTIONS
 7   Violation of the Administrative Procedure Act, 5 U.S.C. §§ 701 et seq.

 8           71.      The above paragraphs are incorporated herein by reference.
 9
             72.      The APA requires the Court to “hold unlawful and set aside agency action” taken
10
     “without observance of procedure required by law.” 5 U.S.C. § 706(2)(D).
11
             73.      The DEPARTMENT is an “agency” under the APA. 5 U.S.C. § 551(1).
12
13           74.      The final agency decision rendered by the DEPARTMENT is an “agency action.” 5

14   U.S.C. § 551(13).
15           75.      The decision constitutes “[a]gency action made reviewable by statute and final agency
16
     action for which there is no other adequate remedy in court.”
17
             76       DEPARTMENT denied JEFFREY’s objection without providing the oral hearing
18
19   requested and required by the DEPARTMENT’s regulation.

20           77.      DEPARTMENT did not provide JEFFREY with an explanation of its decision sufficient
21   to inform him of its rationale for denying the oral hearing and hisobjection to the garnishment on the
22
     ground that his loan is not legally enforceable.
23
             78.      DEPARTMENT did not consider, or if it did consider, did not explain its decision in
24
25   reference to, the evidence the evidence submitted or available to the DEPARTMENT, regarding the

26   legal enforceability of his debt.
27
28

                                                             10

     Plaintiff’s Complaint for Damages & Injunctive Relief
     Varlack Legal Services
               Case 4:19-cv-00750-YGR Document 1 Filed 02/11/19 Page 11 of 13



 1           79.      DEPARTMENT’s determination that JEFFREY’s debt is legally enforceable is

 2   arbitrary, capricious, and contrary to law.
 3
     Violation of the Fifth Amendment of the U.S. Constitution, 42 U.S.C. 1983 et seq.
 4
             80.      The above paragraphs are incorporated herein by reference.
 5
             81.      Under the Fifth Amendment to the Constitution, no person may be deprived of life,
 6
 7   liberty, or property without due process of law.

 8           82.      JEFFREY has constitutionally-protected interests in defending his property from
 9
     government seizure without due process of law and reasonably relies on the DEPARTMENT to act in
10
     compliance with these constitutional requirements.
11
             83.      JEFFERY also has a constitutionally-protected interest in the ability to work and pursue
12
13   other professional opportunities without the threat of economic interference from the government.

14           84.      The action taking by DEPARTMENT against JEFFERY unlawfully deprives him of
15   these constitutionally-protected interests without due process of law. Such deprivation occurred with
16
     inadequate notice or an opportunity to be heard.
17
             85.      DEPARTMENT therefore have violated the Fifth Amendment to the United States
18
19   Constitution.

20           86.      JEFFREY was harmed and continues to suffer harm as a result of the DEPARTMENT’s
21   unlawful acts.
22
                                    PRAYER FOR RELIEF
23           WHEREFORE, JEFFREY respectfully requests that this Court enter a judgment and order for
24   relief as follows:
25
                      A.       Finding that the DEPARTMENT’s final decision regarding the administrative
26
                           wage garnishment of JEFFREY’s debt violates the Administrative Procedures Act;
27
28

                                                             11

     Plaintiff’s Complaint for Damages & Injunctive Relief
     Varlack Legal Services
               Case 4:19-cv-00750-YGR Document 1 Filed 02/11/19 Page 12 of 13



 1                    B.       Striking or setting aside DEPARTMENT’s final decision regarding the

 2                         administrative wage garnishment of JEFFREY’s debt;
 3
                      C.       Ordering the DEPARTMENT to withdraw authority for the administrative
 4
                           garnishment of DEPARTMENT’s wages;
 5
                      D.       Ordering the DEPARTMENT to provide JEFFREY a hearing in which to present
 6
 7                         evidence regarding his challenge to the legal enforceability of his debt;

 8                    E.       Declare that the DEPARTMENT’s final decision is void and without legal effect.
 9
                      F.       Declare the actions taken by DEPARTMENT are arbitrary, capricious, an abuse
10
                           of discretion, otherwise not in accordance with law, and without observance of
11
                           procedure required by law in violation of 5 U.S.C. §§702-706;
12
13                    G.       Declare that the DEPARTMENT’s actions are in violation of the Constitution

14                         and contrary to the laws of the United States;
15                    H.       Preliminarily and permanently enjoin and restrain DEPARTMENT, their agents,
16
                           servants, employees, and all persons in active concert or participation with any if
17
                           them, from implementing or enforcing the final decision and from taking any other
18
19                         action to collect the disputed debt;

20                    I.       Ordering DEPARTMENT to pay the cost of this action, together with reasonable
21                         attorneys’ fees pursuant to the Equal Access to Justice Act, 28 U.S.C. §
22
                           2412(d)(1)(A), as determined by the Court;
23
                      J. Declaratory judgment that loans are discharged as paid in full;
24
25                    K. Return of all seized funds including 2015 tax return and garnished wages;

26                    L. Restoration of credit worthiness Nunc pro tunc;
27                    M. Preliminary and permeant injunction against all robocalls and collection calls;
28

                                                             12

     Plaintiff’s Complaint for Damages & Injunctive Relief
     Varlack Legal Services
               Case 4:19-cv-00750-YGR Document 1 Filed 02/11/19 Page 13 of 13



 1                    N. Instructions to DeVos and Department to follow for similarly situated borrowers;

 2                         and
 3
                      O.         Granting such other and further relief as the Court may deem just and proper.
 4
 5   Dated: February 11, 2019.                                                       Respectfully submitted,
 6
 7                                                                                   /s/Tiega-Noel Varlack
                                                                                     Tiega Noel Varlack
 8                                                                                   Attorney for Plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                             13

     Plaintiff’s Complaint for Damages & Injunctive Relief
     Varlack Legal Services
